Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the amendment entered on March 5, 2021.
Reasons for Allowance
Claims 17-36 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Wallace (USPG 2014/0149,416 A1), Sehnal (USPG 2014/0006,060 A1), Helitzer et al. (USPG 2005/0055,248 A1), and Bay et al. (USPG 2016/0232,921 A1) which teach monitoring equipment in buildings but not checking the historical building data to establish normal state or drift state for the equipment operating there.
Regarding claims 17, 26, and 35
Wallace, Sehnal, Helitzer, and Bay taken individually or in combination with other prior art of record fails to teach or render obvious checking the historical building data to establish normal state or drift state for the equipment operating there.
Regarding all other claims:
	Since claims 18-25, 27-34 and 36 are dependent upon claims 17, 26, or 35 respectively, these claims are also found allowable.
Regarding all allowed claims:

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:


(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696